Citation Nr: 1645904	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-44 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims folder.  

In a March 2016 decision, the Board, in pertinent part, denied entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine, entitlement to a compensable evaluation for allergic rhinitis, and entitlement to service connection for a sleep disorder, to include sleep apnea, and to include as secondary to service-connected allergic rhinitis and degenerative joint disease of the spine and remanded the issue of entitlement to a compensable rating for sinusitis for additional development. The Veteran appealed the Board's decision with respect to the issue of entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine to the United States Court of Appeals for Veterans Claims (Court). In August 2016, the Court granted a Joint Motion for Partial Remand (JMPR), vacating that portion of the Board's decision that denied entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine, and remanded this issue to the Board for development consistent with the JMPR. This issue is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive an addendum opinion and/or a new examination. Further, all recent medical records should be obtained.

The Veteran seeks an evaluation in excess of 10 percent for his service-connected degenerative joint disease of the lumbar spine. He contends that his condition is more severe than presently evaluated.

As indicated above, the Court granted the parties' JMPR, in which the parties agreed that the Board's March 2016 decision should be vacated and remanded because the Board did not provide an adequate statement of reasons or bases for the denying the Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine. Specifically, the Board erred by not explaining why it did not obtain clarification of an October 31, 2013, private medical evaluation finding.

The Board's decision noted that an October 31, 2013 private medical opinion showed that lumbar flexion of the Veteran's spine was 50 degrees. However, the Board determined that the evidence lacked probative value because it was "not clear [that the measurement] was done with measuring devices, and moreover, is [significantly] different from other measurements on file." The General Rating Formula provides, in part, that a 20 percent disability rating is warranted where forward flexion of the thoracolumbar spine is less than 60 degrees. See 38 C.F.R. §§ 4.25, 4.71a; Diagnostic Codes 5235-5243 (2015). The parties agreed that because the range of motion of the lumbar spine appeared to satisfy the criteria for a higher disability rating, the Board erred by not seeking clarification of the examination report. Pursuant to the Court's JMPR, the Board was directed to seek clarification of that medical evaluation; or, the Board was to provide a statement explaining its decision not to seek further clarification.

The Board finds that an addendum opinion and/or additional VA examination is warranted to reconcile the October 31, 2013 findings with the Veteran's prior VA examinations and other medical evidence in his file.  Moreover, the private treatment providers should be contacted to describe the method by which the 50 degree limitation of flexion, recorded on several documents in 2014 was determined.  Specifically whether any measuring device was used, or this was a visual estimate.  Similar findings are noted in June and July findings from this provider.

The Board also acknowledges that in September 2016, the Veteran requested to have his case remanded to the AOJ for review of additional evidence submitted with his appeal. 

As such, pursuant to the August 2016 JMPR and Court order, as well as the Veteran's September 2016 request, this case is remanded for an addendum opinion and/or a new VA examination to reconcile the findings of the October 31, 2013 private evaluation and to have that matter adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain for association with the claims folder all recent medical records of treatment for the Veteran's disabilities, including his degenerative joint disease of the lumbar spine.

2.  Contact the Heekin Orthopedic Specialists and request they provide information as to how the motions of the lumbar spine, recorded in October 2013, and June and July, 2014 were arrived at.  Specifically was a medical device used in reaching these numbers, were the numbers estimated by visual observation, were the numbers determined on each occasion or carried from one report to another.  Any clarification would be appreciated.  The appellant's assistance in obtaining a response is to be sought as needed.

3. Thereafter, obtain an addendum opinion from the September 2015 VA examiner (or a similarly situated examiner) to determine the severity of the Veteran's degenerative joint disease of the lumbar spine. The examiner must reconcile any opinion with the Veteran's service treatment and personnel records, any post-service diagnoses, lay statements and testimony, as well the October 31, 2013 private medical evaluation which showed that lumbar flexion of the Veteran's spine was 50 degrees. The electronic claims file and all pertinent records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability. A complete rationale for any opinions expressed must be provided. If an additional examination is required in order to enter an opinion, such examination should be scheduled.

4. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented his consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

5. The AOJ should then readjudicate the Veteran's claim for a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine. Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




